Butler, D. J.
The positive testimony respecting the collision is in direct conflict, and the inferences arising from surrounding circumstances may be invoked with as much force, at least, by the respond* *368ents as by the libelant. While this point is thus left in doubt, the question of injury (supposing collision to have occurred) is left in equal if notin greater doubt. That the libelant was disturbed, in her position by the wharf, may be conceded. The river was full of ice, and the passage of a vessel in that vicinity would be likely to disturb her by disturbing it. Coming near, as the Maryland did, it is highly probable the ice was jammed against her, and this may have produced all'the disturbance seen by libelant’s witnesses. That she was struck by the Maryland with force sufficient to break her fastenings, drive her through the ice 60 to 80 feet, and not only to stop the Maryland’s forward motion, but to produce a recoil of several feet, as alleged by the libelant and sworn to by his most important witness, is wholly incredible. Such a blow, on her square stern, would certainly have cut her down instantly. The only evidence of injury is the inference from sinking two days later. Examination at the time disclosed no injury. ^The bruise on her fender (if recent) was immaterial. The respondents were allowed to go on their way without complaint, and if the barge had'not subsequently gone down no suggestion of injury (it is reasonable to infer) would ever have been made. To conclude that she went down in consequence of injuries received at the time, would not be justifiable. From Monday, about noon, when the blow is said to have been given, until Tuesday night, when she sank, no injury, or indication of injury, was discoverable. The river during all this time was full of floating ice, which was grinding and pounding against the boat. That she went down from this cause is, to say the least, quite as probable as that she sank from the alleged blow of two days before. Sufficient has been said to indicate the reasons for believing that the libelant’s case is not made out. He may have been injured, as he alleges, but with the burden of proof on him he has not succeeded in showing it.
The libel must be dismissed.